Citation Nr: 9911530	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-29 821	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970, 
including service in the Republic of Vietnam.  He received 
decorations and awards including the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision.  In 
February 1997, the Board remanded this case for, inter alia, 
a personal hearing.  The veteran failed to appear at the 
personal hearing which had been scheduled for him on 
September 18, 1997 before a Member of this Board sitting at 
the RO.  The requested development having been completed, to 
the extent possible, this matter is now ready for appellate 
review.


FINDINGS OF FACT

1.  The claims file contains sufficient evidence to render an 
equitable disposition of the issues on appeal.

2. The veteran served on active duty in Vietnam during the 
Vietnam Era and received the Combat Action Ribbon award, 
therefore he is presumed to have served in combat;  however 
no cognizable medical evidence has been presented to show 
that he has been diagnosed with post-traumatic stress 
disorder, or any other acquired psychiatric disorder, which 
is causally related to his active service.


CONCLUSION OF LAW

A well-grounded claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, has not been submitted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991);  38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The United 
States Court of Veterans Appeals has determined "that 
establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and [service]."  
(emphasis added) Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or other similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

In West v. Brown, 7 Vet.App. 70 (1994), the United States 
Court of Veterans' Appeals set forth a framework for analysis 
of claims of service connection for post-traumatic stress 
disorder.  This involves an initial determination of whether 
the veteran was engaged in combat and whether any of the 
alleged stressors occurred during combat.  If the veteran was 
engaged in combat and the claimed stressors are related to 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence.

Where the veteran did not engage in combat with the enemy or 
the claimed stressor is not related to such combat, the 
veteran's lay testimony by itself, will not be enough to 
establish the occurrence of the alleged stressor.  It must 
then be determined whether the testimony as to the claimed 
stressor is corroborated sufficiently by service records to 
establish the occurrence of the claimed stressful events.  
Finally, it must be determined whether the claimed events are 
sufficient stressors to support a diagnosis of post-traumatic 
stress disorder (emphasis added).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Tirpak.

The veteran's service personnel records show that he received 
awards including the Combat Action Ribbon, for his service in 
Vietnam.  Therefore, he could be presumed to have been 
exposed to combat stressors, although he has not clearly set 
any out.  

He asserts that he suffers from an acquired psychiatric 
disorder, to include post-traumatic stress disorder, which is 
causally related to his active service.   In a June 1997 
statement in support of his claim, the veteran appears to 
state that when he applied for vocational rehabilitation, a 
psychologist informed him that he had the classic symptoms of 
post-traumatic stress syndrome (referred to by the veteran as 
PSS).  However, a review of the claims file reveals no 
medical evidence supporting that assertion.

The report of the veteran's February 1994 VA examination 
noted that the veteran appeared somewhat dramatic and tearful 
when describing his experiences in Vietnam.  The examiner 
noted that the veteran had a Mississippi Scale of Combat-
Related Post-Traumatic Stress Disorder test score of 111, 
slightly above the cut-off point of 107, and well below the 
average score of 130 for a diagnostic designation of post-
traumatic stress disorder.  The examiner further noted that 
the veteran reported interpersonal problems, emotional 
distancing from his family, avoidance behavior, a startle 
response to unexpected noise, sleep problems, and vocational 
problems which might be indicative of post-traumatic stress 
disorder.  Conversely, the veteran discounted other 
symptomatic manifestations of post-traumatic stress disorder 
such as survivor's guilt and remorse, anhedonia, frightening 
day dreams, feared loss of impulse control, emotional 
lability, and affective alienation from people.  The examiner 
concluded that the correct Axis I diagnosis was Adjustment 
Disorder with Depressed Mood, which was related to the 
veteran's problems with his sense of direction in life, 
career choices, autonomy, individuation, and relationship 
toward family and authority.

In February 1997, the Board remanded the case in order to 
obtain any additional medical evidence which might support 
the veteran's claim, and to afford the veteran the 
opportunity for a personal hearing.  

VA outpatient treatment records covering the period from 
January 1992 to June 1998 were obtained.  They contained no 
clinical records of treatment for any acquired psychiatric 
disorder.

The veteran was scheduled for a personal hearing before a 
Member of this Board sitting at the RO in September 1997, but 
he failed to appear for the hearing.  In like manner, the 
veteran was scheduled for a VA psychiatric examination in 
February 1998, but failed to appear for that examination.

As a well-grounded claim for post-traumatic stress disorder 
requires a medical diagnosis of that disorder related to 
verified stressors, and no cognizable medical evidence of 
such a diagnosis has been submitted, service connection for 
post-traumatic stress disorder must be denied.  Further, the 
medical evidence of record concerning the veteran's 
Adjustment Disorder with Depressed Mood indicates that it is 
related to his current life problems rather than his active 
service.  No medical evidence has been submitted to show that 
the veteran has any acquired psychiatric disorder that is 
causally related to his active service.  Therefore, the claim 
is not well-grounded and must be denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

ORDER

As a well-grounded claim for service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, has not been submitted, the appeal is 
denied.


		
	ROBERT D. PHILIPP	
	Member, Board of Veterans' Appeals



 
02111814
02121284


